DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lescure (United States Patent Application Publication 20100265466 A1) in view of Muramatsu (United States Patent Application Publication 2006/0171138 A1).

With respect to claim 1, Lescure discloses a light source device (see the light source device of 1300 in fig.13 ) comprising: a light source configured to emit laser light Rotating the wedge by about twenty degrees, both clockwise and counterclockwise”)  but does not explicitly disclose the driver configured to rotate the first and second prisms around the optical axis in a state in which the first exit surface and the second incident surface are inclined with respect to the optical axis driving the prism set so that an optical path length between the first exit surface and the second incident surface is changed continuously.
Muramatsu discloses rotating the first and second prisms (see 20a and 20b respectively) around the optical axis (see AX) in a state in which the first exit surface and the second incident surface are inclined with respect to the optical axis (see the first 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source device of Lescure with the teaching of Muramatsu so that a driver is configured to rotate the first and second prisms around the optical axis in a state in which the first exit surface and the second incident surface are inclined with respect to the optical axis so that an optical path length between the first exit surface and the second incident surface is changed continuously to reduce speckle and thereby enhance image quality.


With respect to claim 2, Lescure in view of Muramatsu discloses the light source device according to claim 1, Lescure discloses wherein the first and second prisms (see 221 and 1004, respectively) are disposed so that the first incident surface and the second exit surface (see the incoming light in fig.5 and the parallel first incident and second exit surfaces in fig.11) are orthogonal to the optical axis (see the arrangement of fig.11).

With respect to claim 5, Lescure in view of Muramatsu discloses the light source device according to claim 1, Lescure in combination with Muramatsu disclose wherein the driver rotates the first and second prisms with the optical axis being a rotation center (see the rotational operation disclose in fig. 7 of Muramatsu).

With respect to claim 8, Lescure in view of Muramatsu discloses the light source device according to claim 1, Lescure discloses wherein an optical material is filled in an interval between the first exit surface and the second incident surface (see the air gap 1101 in fig.3), the optical material having a refractive index different from a refractive index of the first and second prisms (disclosed by the operation bending the light path show in fig.5).

With respect to claim 9, Lescure in view of Muramatsu discloses a projection display apparatus (see the projection apparatus of fig.13 of Lescure) comprising: the light source device according to claim 1; and an image generator (see 203 in fig.13) configured to generate image light based on light from the light source device (see the operation of 203 in fig.13).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lescure (United States Patent Application Publication 20100265466 A1) in view of Muramatsu (United States Patent Application Publication 2006/0171138 A1) and Chen (United States Patent Application Publication 2009/0016061 A1).


With respect to claims 3 and 4, Lescure in view of Muramatsu discloses the light source device according to claim 3, but does not disclose wherein the optical system 
Chen discloses wherein the optical system (see fig.6) includes a condensing optical system (see the condensing optical system of 352 in fig.6) disposed to condense laser light incident (see the light from 310) from the prism (380 in fig.6) and wherein the optical system further includes an integrator optical system (see 320 in fig.6) disposed to diffuse the laser light condensed by the condensing optical system (disclosed by the operation of 320 in fig.6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source device of Lescure in view of Muramatsu with the teaching of Chen so that  wherein the optical system includes a condensing optical system disposed to condense laser light incident from the second prism and wherein the optical system further includes an integrator optical system disposed to diffuse the laser light condensed by the condensing optical system to reduce speckle and thereby increase image quality.




Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lescure (United States Patent Application Publication 20100265466 A1) Muramatsu .

With respect to claim 6, Lescure in view of Muramatsu discloses the light source device according to claim 1, Lescure discloses wherein the light source includes a plurality of semiconductor lasers (see the lasers of fig.13), but does not disclose wherein the light source device further includes an incident optical system which collimates laser light emitted from the light source to enter the first incident surface of the first prism.
Otani discloses wherein the light source device (see fig.2, 10 RGB) further includes an incident optical system (see 20 RGB) which collimates laser light emitted from the light source (see the operation in fig.2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Lescure in view of Muramatsu with the teaching of Otani so that the light source device further includes an incident optical system which collimates laser light emitted from the light source to enter the first incident surface of the first prism to facility control of the light beam and enhance the flexibility of the optical chain.

With respect to claim 7, Lescure in view of Muramatsu and Otani discloses the light source device according to claim 6, Lescure discloses wherein the plurality of semiconductor lasers include semiconductor lasers for a plurality of colors (see red, green and blue disclosed in fig.13).

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. 
Applicant argues that Lescure in view of Muramatsu does not disclose an optical path length between the first exit surface and the second incident surface is changed continuously and therefore does not disclose the apparatus of claim 1.
Examiner respectfully disagrees. 
Lescure in view of Muramatsu discloses a driver rotating a prism (see discussion above). A rotation is a continuous operation and thus an optical path length between two wedges changes continuous when the two wedges of Lescure in view Muramatsu are rotated by the driver. Therefore Lescure in view of Muramatsu disclose the limitations of claim 1.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882